262 S.W.3d 260 (2008)
James H. WATTS, IV., By and Through His Next Friend, Tamika COPELAND, and Tamika Copeland, Appellant,
v.
David J. KEUHN, M.D., and Missouri Valley Physicians, P.C., Respondents.
No. WD 68397.
Missouri Court of Appeals, Western District.
August 5, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied September 30, 2008.
Steven J. Borel, Olathe, KS, for appellant.
Kim R. Luther, St. Louis, MO, for respondents.
Before HAROLD L. LOWENSTEIN, P.J., PAUL C. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

Order
PER CURIAM.
James H. Watts filed a medical malpractice claim against David J. Keuhn, M.D., and the Missouri Valley Physicians (Defendants) for failing to diagnosis his strep throat which led to rheumatic fever. Watts claimed that the Defendants were negligent in failing to follow up a rapid strep test with a throat culture. Following a lengthy trial, the jury returned a verdict in favor of the Defendants. Watts now appeals, alleging that the trial court erred in allowing the admission of evidence of a file review that had been conducted by the *261 Defendants at Watts's request. We affirm the judgment of the trial court. Rule 84.16(b).